DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/18/22.

Information Disclosure Statement
	In the IDS of 4/9/19 US patent citation #2 appears to have transposed numbers and it is believed the correct patent number is 5,462,653.

Claim Objections
Claim 17 objected to because of the following informalities:  The claim appears to have a typo and should read, “…essentially larger than 15…”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hobrecht et al. US 5,928,523 in view of Nicholson Jr. US 3,945,925 and Colin US 3,669,166.

	Claim 1, Hobrecht teaches a device comprising: an inlet valve (2.1), an outlet valve (12.1) and a filter canister (3.1), wherein a cavity closable by means of a removable cover (46), into which a melt channel (48) opens, wherein in the filter canister there is arranged a plurality of filter cartridges (47), each are formed by a filter substrate (57) and a filter lattice (58), wherein the filter substrate is anchored to the filter canister and comprises a wall having a plurality of openings, the wall defining an internal space, which opening through an outlet into a collection channel (50), the filter lattice cover the openings of the filter substrate, the melt channel is adjacent to the inlet valve and may be brought into fluid communication with an inlet channel (1) via the inlet valve and the collection channel is adjacent to the outlet valve and may be brought into fluid communication with an outlet channel (13) via the outlet valve (fig. 2, 8-11). Hobrecht does not teach the cover fixes the filter lattices onto the filter substrates or a vent and drainage channel.
	Nicholson teaches a device comprising: an inlet valve (20), outlet valve (28), and a filter canister (15) having a filter cartridge (35) arranged within the canister, the canister having an inlet and outlet, the canister inlet is adjacent to the inlet valve and may be brought into fluid communication with an inlet channel (16) via the inlet valve and the canister outlet is adjacent to the outlet valve and may be brought into fluid communication with an outlet channel (17) via the outlet valve, the device has a ventilation channel (19) in communication with the inlet valve and a drainage channel (18) in communication with the outlet valve, the canister inlet may be connected to the ventilation channel via the inlet valve and the canister outlet may be connected to the drainage channel via the outlet valve (fig. 1-2). It would have been obvious to one of ordinary skill in the art to use the inlet and outlet valves of Nicholson in place of the inlet and outlet valves of Hobrecht because the valve arrangement permits cleaning of any selected filter without requiring the entire operation be shut down (col. 2, lines 28-31). The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Colin teaches a device comprising: a filter canister with a cavity closable by means of a removable cover (13) into which an inlet channel opens, and a filter cartridge is arranged in the filter canister, the filter cartridge comprises a filter substrate (7) and a filter lattice (8), the filter substrate is anchored to the filter canister and comprises a wall having a plurality of openings, the filter lattice covers the openings of the filter substrate, the cover fixes the filter lattice onto the filter substrate (fig. 2). It would have been obvious to one of ordinary skill in the art to use the cover to fix the filter lattice to the filter substrate because this allows the cover to be removed to change the filter lattice without having to remove any other part of the apparatus (col. 2, lines 55-60).
	Claims 2, 5, 9 and 15, Hobrecht further teaches the filter substrates are arranged in the cavity evenly spaced apart from one another and each having the same distance to the melt channel (fig. 9); the melt channel and collection channel are formed in a wall of the filter canister in a region of a side of the filter canister (fig. 8); and the filter cartridges are made from metal (col. 8, lines 66-67).
	Claim 3, Nicholson further teaches the inlet and outlet valves are rotary valves (fig. 2).
	Claim 4 recites only a process limitation of heating the filter canister and does not provide any further structural limitations to the device.
	Claim 6, Hobrecht and Colin further teach the filter cartridge are oriented such  that the filter lattices may be removed axially from the cavity after the cover is removed (Hobrecht, fig. 8, Colin, fig. 2).
Claims 7 and 16-17, Hobrecht does not teach the particle sizes the filter cartridges are adapted to remove. The recitation of the filter cartridge being adapted to filter a particular sized particle is merely a recitation of optimizing the filter to achieve a desired efficiency. Optimizing the porosity of the filter material is a well-established technique in the art and well within the normal capabilities of one of ordinary skill in the art. [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller, 105 USPQ 233 (1955). The wording of these claims recites an open ended range. Therefore, any filter that is capable of filtering particles of the sizes of any of claims 7, 16 and 17 will also meet the limitations of the other claims as well.
Claim 8, the recitation of the wall of the filter substrate being made from a perforated sheet material is a recitation of how the substrate is made and renders the claim a product by process claim. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 227 USDQ 964 (1985). The process of making the substrate of Hobrecht is deemed a structural equivalent to the recited process.
	Claim 10, Colin does not teach a gasket fixed to the filter cartridges and arranged at the cover between the filter lattices and the cover. The use of gaskets in the filter art is very well-known and well within the normal capabilities of one of ordinary skill in the art. Placing a gasket between the cover and the filter lattices would have been obvious to one of ordinary skill in the art as a way to provide a seal between the cover and the filter lattice to ensure unfiltered fluid does not bypass the filter.

Response to Arguments
Applicant's arguments filed 9/15/22 have been fully considered but they are not persuasive.
Applicant argues that the housing cover (45) of Hobrecht is not designed to be removable. However, applicant has mischaracterized the rejection. In the office action the claimed removable cover is equivalent to element (46) of Hobrecht. Thus, applicant’s argument is not commensurate in scope to the grounds of rejection.
Applicant argues that it would not be obvious to use the valves of Nicholson in the apparatus of Hobrecht because the filter of Nicholson is 1) not for filtering a plastic melt, 2) gas is not blown through the ventilation channel, 3) the ventilation channel is used for back flushing and not to empty the cavity, 4) the filter is designed for backwashing rather than clearing the cavities as preparatory action for filter lattice replacement and 5) does not allow for simple replacement of the filter lattices. Applicant argues a different intended use of the valves and channels of Nicholson. The claims are directed to an apparatus and one of ordinary skill in the art would be motivated to use the valves of Nicholson in the apparatus of Hobrecht for the reasons stated in the rejection above. The application of the valves and channels of Nicholson would be capable of performing the argued functions.
Applicant argues that Colin’s filtering device is neither designed nor suitable for the inlet valve to communicate with a ventilation channel. Applicant’s argument is not commensurate in scope to the rejection. Colin is relied upon to teach a cover that fixes the filter lattices onto the filter substrate and nowhere does the office action suggest that the claimed inlet valve would be suitable for use with the apparatus of Colin.
Applicant argues that there is no mention in Colin that the plug/cover (13) would fix the metal mesh. As shown in figure 2, the cover (13) provides both an axial surface and a radial surface that holds the filter lattice (8) on the substrate (7). Additionally, Colin states that the cover must be removed to change out the filter lattice (col. 2, lines 55-60). Thus, the disclosure of Colin teaches and suggests the cover fixes the filter lattice onto the substrate.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211. The examiner can normally be reached Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778